Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,869,088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421



                                                                                                                                                                            
/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421